Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements: (1)Registration Statement (Form S-8 No. 333-201808) pertaining to the 2011 Equity Incentive Plan, 2015 Equity Incentive Plan, and 2015 Employee Stock Purchase Planof TRACON Pharmaceuticals, Inc., and (2)Registration Statement (Form S-3 No. 333-209313) of TRACON Pharmaceuticals, Inc.; of our report dated February 28, 2017,with respect to the consolidated financial statements of TRACON Pharmaceuticals, Inc. included in its Annual Report (Form 10-K) for the year ended December 31, 2016, filed with the Securities and Exchange Commission. /s/ Ernst& YoungLLP San Diego, California February28, 2017
